Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 17/456,803 is presented for examination by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2015/0350215 to Shi et al., hereinafter Shi in view of USP Application Publication 2014/0068755 to King et al., hereinafter King.

As per claims 2, 8, and 14, Shi teaches at a first device [first device (parent)] including memory, one or more processors, and a display: 
while a second device [second device (kid)] is operating in a restricted mode of operation that includes restricting sharing of content by the second device (0007, 0050, and 0111): 
receiving, from the second device, an indication of a request to share content (0073 and 0109); 
in response to receiving, from the second device, the indication of the request for the second device to share the content (0073): 
displaying, via the display, a notification of the request for the second device to share the content (0073) that includes an option to allow the second device to share the content and an option to block the second device from sharing the content (Fig. 2h); 
while displaying the notification of the request for the second device to share the content, receiving a selection input (0074); and 
in response to receiving the selection input: in accordance with a determination that the selection input is selection of the option to allow the second device to share the content (0074),
 initiating a process to transmit an indication to the second device to allow the second device to share the content; and 
in accordance with a determination that the selection input is selection of the option to block the second device from sharing the content, initiating a process to transmit an indication to the second device to block the second device from sharing the content.
Shi teaches restricting the kid’s number in a number of ways including both preventing messages from being sent to unauthorized persons (0036) and reducing the functionality of the target application which is attempting a command on the kid’s device (0088).  Shi explicitly teaching preventing messages from going out and controlling group functions (0036).  Shi does not explicitly teach preventing content from being shared to a third device.  Shi does teach other contacts and group users which suggests use of a third device.  King on the other hand, explicitly teaches preventing a kid’s device from sending images to a cloud server (0053).  King also teaches this is a functionality of a kid mode whereby the device is able to upload pictures but it is restricted from doing so.  Thus, it was known, before the effective filing date, that blocking content from being sent out to a third device can be achieved in a device operating in a kid mode.  Shi teaches that functions/commands input in the target application executing on the kid’s device are sent to the parent’s device for approval (0073).  Therefore, the system of Shi could have been obviously modified to intercept commands to share content to a third device.  File sharing, posting to a group server for others such as social media, falls into the same category of protection already afforded by Shi.  Stopping images or any content from being sent from the kid’s device to another device offers additional protection not unlike the prevention of text message to unauthorized persons.  The claim is obvious because one of ordinary skill in the art can combine methods known before the effective filing which do not produce unpredictable results.  
As per claims 4, 9, and 15, Shi teaches restricting sharing of content by the second device with the third device includes restricting concurrent access to an application by the second device and the third device [if the kid and the unauthorized user can neither send or receive messages because they have been restricted by the parent, concurrent access to the message program is thereby restricted; 0052, 0057].
As per claims 5, 11, and 17, the combined system of Shi and King teaches restricting sharing of content by the second device with the third device includes restricting an ability of the second device to transmit files or a hyperlink in a communication application [King: 0053].
As per claims 6, 12, and 18, Shi teaches the notification of the request for the second device to share the content with the third device includes an indication of a user account of the third device [0065 and 0066].
As per claims 7, 13, and 19, Shi teaches the notification of the request for the second device to share the content with the third device includes an indication of whether a user account of the third device is on a list of pre-approved recipients or a list of pre-disapproved recipients [parent can approve contacts who fit criteria, such as students going to the same school.  Therefore, students who go to the same school is a pre-approved recipient; 0054, 0063, and 0065].

Claim(s) 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi and King as applied to claims 2, 8, and 14 above, and further in view of USP Application Publication 2014/0351952 to Gopu.

As per claims 4, 10, and 16, Shi and King are silent in explicitly teaching restricting sharing of content by the second device with the third device includes restricting concurrent editing of a document by the second device and the third device.  Gopu teaches that an administrator can block editing requests of document by users (user A) other than the owner (user B) after being provided to a server (0011).  In the system of Shi and King, this control would give the parent the ability to lock any content that is uploaded to the server from editing.  DRM is yet another type of security implementation that can protect the kid and his/her shared content.  If group users on their devices (third device) cannot edit the content from the second device then concurrent editing is restricted.  The claim is obvious because one of ordinary skill in the art can combine methods known before the effective filing which do not produce unpredictable results.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431